All of the appellants above named were found guilty of conspiracy to extort and of various separate crimes of extortion. We conclude that as to appellants Bernoff, McAdam, Gabaeff, Taylor, Green, Blume and Murphy, the evidence is sufficient on all the counts on which they were found guilty and that there were no serious errors on the trial. As to appellants Lichtenstein and Buckley, however, we come to a different conclusion. As to appellant Lichtenstein there was no sufficient corroboration of the testimony of the accomplice Kennedy and as to appellant Buckley there is no sufficient showing that he knowingly joined the conspiracy or knowingly did anything to further it, or that he was guilty of any of the alleged acts of extortion.
As to the defendants Abraham Lichtenstein and Jeremiah Buckley the judgment should be reversed and the indictment dismissed as to them; as to the other defendants, the judgment should be affirmed. (See 292 N.Y. 642.)
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
  Judgment accordingly. *Page 235